                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION




       Demetrius E. Coleman,

                       Petitioner,                           Case No.: 1:17-cv-0560

                       v.                                    ORDER

       David Marquis, Warden

                       Respondent.



       This is a pro se state prisoner habeas corpus proceeding under 28 U.S.C. §

2254(d).Following referral to a Magistrate Judge for filing of a Report & Recommendation,

which Magistrate Judge has filed (Doc. 8). In the Report & Recommendation the Magistrate

Judge has duly notified the petitioner of the deadline for filing objections. That time has passed

without the petitioner having filed timely objections.

       On de novo review, find the Report & Recommendation well-taken in all respects.

       Accordingly, it is hereby

       ORDERED THAT the Magistrate Judge’s Report & Recommendation (Doc. 8) be, and

the same hereby is adopted as the order of this court, and petition be, and the same hereby is

denied and dismissed, with prejudice. No Certificate of Appealability shall issue.

       So ordered.



                                              /s/ James G. Carr
                                              Sr. U.S. District Judge
